United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                     September 15, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 05-20816
                             Summary Calendar



LIBERTY MUTUAL INSURANCE COMPANY,

                                         Plaintiff-Appellee,

versus

DONNA ADAMS,

                                         Defendant-Appellant,

ROBERT HEDRICK,

                                         Intervenor Defendant-
                                         Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 4:05-CV-1974
                         --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Appellee’s motion to dismiss for lack of jurisdiction appeal

of district court’s remand order and ostensible appeals of any

other orders, other than that granting Appellee’s motion for

sanctions and statutory fees, is GRANTED.          See 28 U.S.C. §

1447(d); see also Louisville & Nashville R. Co. v. Mottley, 211

U.S. 149, 150-53 (1908) (plaintiff, not defendant, controls

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-20816
                                 -2-

removability of case); Sitton v. United States, 413 F.2d 1386,

1389 (5th Cir. 1969) (federal courts do not act as appellate arm

of state courts).

     The district court’s sanctions order against Appellants,

under Federal Rule of Civil Procedure 11, which granted non-

monetary relief and, based on fees incurred by Appellee during

its two prior successful remands, $10,750, was not an abuse of

discretion and is AFFIRMED.   See Skidmore Energy, Inc. v. KPMG,

455 F.3d 564, 566 (5th Cir. 2006).   To the extent Appellants

appeal the court’s award of $7,031.25 in statutory fees under 28

U.S.C. § 1447(c), that award was also not an abuse of discretion

and is AFFIRMED.    See Hornbuckle v. State Farm Lloyds, 385 F.3d

538, 541 (5th Cir. 2004).

     Appellee’s motion for costs on appeal and motion, pursuant

to Federal Rule of Appellate Procedure 38, for damages in the

amount of fees incurred in defending this appeal are GRANTED and

the matter REMANDED to the district court for determination of

such (single) costs and fees incurred in defending this appeal.

See Lyons v. Sheetz, 834 F.2d 493, 495-96 (5th Cir. 1987); Clark

v. Green, 814 F.2d 221, 223 (5th Cir. 1987) (explaining that even

pro se litigants lack “unrestrained license to pursue totally

frivolous appeals”).

     Appellants’ motion for $20,000 in sanctions against

Appellee, motion to turn the appeal over to the FBI for

investigation of allegations of conspiracy between employees of
                            No. 05-20816
                                 -3-

this Court and Appellee, and motion to continue all actions

pending the outcome of that investigation are DENIED.

     Finally, we warn Appellants that additional frivolous

pleadings, suits, or appeals filed by them in this matter will

invite further sanctions.   It is time for the underlying case to

proceed in state court.